Earl Warren: Numbers 800, 946 and 969 Mr. Scoutt rather --
Edward R. Neaher: Mr. Chief Justice, I'm Mr. Neaher.
Earl Warren: I beg your pardon Mr. Neaher.
Edward R. Neaher: Mr. Chief Justice and may it please the Court. Yesterday in response to questions. I touched only briefly on the background relevant to an understanding of the terms used in the 1962 amendment. That background makes it clears that all expense or package tours or what the board now designates as inclusive tours, were never operated in the past as charter trips. No carry, whether certificated or un-certificated, would have been able to do that because all what prohibited from conducting such tours, if you can call them that as charter trips. The certificated carriers conducted tours of that type not under any charter authority at all, but under their individually certificated authority. Now you must bear in mind that under the Civil Aeronautic Acts in 1938, the certificated carriers were given the broadest possible scope of authority. Air transportation was defined as virtually everything subject to the regulations of the board. It included individual ticketing. It included charter services. It included so called special services. Now why was there a Section 40 (e) to which I referred to yesterday. Section 40 (e) was concerned only with activities of certificated carriers off their routes. On their routes they could sell tours as part of their individually ticketed services, when I say tours I mean what we then call all expense package tours. Off their routes they could perform charter trips and it was in that connection as charter trips or special services that you found a grate many board regulations designed to make sure that charter trips were not used to infringe upon individually ticketed services off route of other carriers. Now the boards own regulation as I say for almost three decades have recognized that basic distinction between the individually ticketed type of travel and the charter type of travel which did not involve directly or indirectly the solicitation of individual members of the public, or the individual ticketing of members of the public, or the use of travel agents to sell to the public for the purpose of providing the patronage for charters. Now everybody agrees here I believe that the primary purpose of the 1962 amendment was to confine the supplemental carriers, hereafter from that point forward to charter operations exclusively and to keep them away from individually ticketed services. As the conference committee report pointed out when it was talking about the Bill which became law, it said that under the House Bill the term, and I'm reading from page 199 (b) of the petitioner's of appendix, the legislative materials appendix. Under the House amendments the House Bill the term “supplemental air transportation” did not include individually ticketed and way Bill services. Therefore supplemental air carriers could not have had engaged in such services on a permanent basis. The substitute agreed to in conference adopts the provisions of the House amendment with respect to the prohibition of individually ticketed and way Bill services on a permanent basis.
Speaker: The Senate Bill would've done the opposite.
Edward R. Neaher: The Senate Bill as its pointed out here would have included such services and those supplemental carriers under the Senate Bill could have engaged in individually ticketed services but the Senate Bill was rejected. Now in a reply brief the petitioner, American Society of Travel Agents ASTA, while freely considering -- conceding that the supplemental could work prohibited from engaging in individually ticketed services, attempts to put a gloss on what individually ticketed services means. It refers to them as so called point to point services. That's essentially its principle contagion that individually ticketed services as prohibited to the supplemental carriers only meant that narrow area. Well in the first place the statute on its face says nothing about point to point. It does say that charter trips are to be supplemental to the schedule services of the certificated carriers. Obviously that in it self implies that there is a limitation on the charter trips, not all charter trips but only those that are supplemental to the scheduled services. It says nothing about limiting the scheduled services to such a thing as point to point individually ticketed. I might say that argument was advanced by the board yesterday I believe, and also by the supplemental. But the point of it is that the statute on its face makes no such distinction within the area of individually ticketed services. Individually ticketed services are historically services that mean you go out to the general public at large and you solicit individual members of the general public and you issued tickets to them as members of the general public and you do not treat as members of groups of charter organizations or other entities. The whole legislative history of this Bill in both Houses reflects this clear understanding of the division between charter services on one -- on the one hand and individually ticketed services on the other. And it was only as Mr. Justice Harlan mentioned when the Senate was considering what to do about this legislation that the idea of a crossing over occurred in a very limited context. In the testimony in the hearings before Congress, the board itself told Congress that it wanted legislation and that it intended to preserve the existing concept of charter in terms of the homogeneity of the charter group that it was definitely opposed to the idea that travel agents would be permitted as principles to charter aircraft and turn around and fill the air craft buy selling directly to the general public. In the first print of the Senate Bill there was no such exception. It crept in, in later prints of the second Bill of the Senate Bill and it was limited to the idea of all expense tours by groups.
Earl Warren: Mr. Neaher, a few moments ago you read from a committee report. Which committee was that?
Edward R. Neaher: The Conference Committee.
Earl Warren: That was the conference.
Edward R. Neaher: The final --
Earl Warren: -- yes.
Edward R. Neaher: -- formulation of the Bill that became the 1962 amendments, page 199 (b) of the appendix. The Senate as I say did adopt this exception which is recognized as an exception. Let me turn to page 31 of our brief. Senator Cotton, who is one of the managers of the Bill on the Senate side, pointed out “I do wish to comment briefly on one aspect of the Conference Committee's action. The conferees agreed to drop the language in the Senate Bill which defined charter services and committed the sale of tickets on charter flights to individual members of the general public who are on all expense paid tours. I am wholly in accord with the action in eliminating the all expense tour provision and thus refusing to confirm this power on the board.” Now for us to say that individually ticketed was something wholly divorced from the concept of charter services in this context is completely refuted by one of the Senate managers understanding. The two were considered in relationship to one another and the whole purpose in dropping what the Senate proposed to do was to preserve what all the courts below agreed was the primary purposed of this Bill. To preserve the distinction between individually ticketed travel on the one hand, and charter route travel on the other. And that is why we say that what the board is done here with its present attempt to bring inclusive tours under charter trips is to break down that wall of separation.
Speaker: Well what do you consider to be the policy consideration between these two courts about these conferees?
Edward R. Neaher: Well the --
Speaker: And why are the supplemental airlines excluded from this context without a period when obviously the purpose of this legislation, one of the -- rather in respect was to build up the position of the supplemental --
Edward R. Neaher: I would like to say that of course as I think I mentioned yesterday. It is not a question a attempting to undermine the economic stability of the supplementals at all. The supplemental have a broad area of charter operation which are right or which is right for the development and very fertile. As was pointed out at the end to day our society has the group complex. We organize ourselves into groups of all kinds social, civic and what not. We the respondents here are not attempting to say that under the charter operations the supplemental are not free to exploit that field to the full. What we are trying to say is and what the policy basic policy consideration is this. For some 30 years Congress recognized that the board was ineffective in its efforts to keep un-certificated carriers away from certificated individual ticketing business. The board through various regulations that adopted tried to keep the so called irregular carriers from constantly figuring out camouflages by which they could convert their charter type operations into an individually ticketed service. The same way the certificate certificated carriers enjoyed a certificated service, because the basic pattern of the Act was to set up a certificated system with defined areas of service for each of the certificated carriers. The irregulars came in to that as a new element particularly after the war when you have the large aircraft and the influx of trained flight personnel. And the board was attempting to cope with that and it had been very unsuccessful. Largely because it attempted to give them what might be called quasi certificates, which the Court in the 1959 case said “You just can't do. You either certificate a carrier and it carries with the all a consequences of certification, or you don't there is no halfway House.” And therefore in 1962 when Congress was attempting to figure out with the board what the proper role of the supplementals was, it saw readily that the main source of their revenue were charter operations as they had been understood for some 30 years through charter operations. This was where revenue came from. They had never really derived very much from individual ticketing service, but they had been a headache in their efforts to do so. And it is our contention that the policy decision was made by Congress when it said we will create this separate class of certificated charter carriers limited to charter operations supplemental to what the individually -- to what the certificated airlines conduct with their broad grant of individually ticketed and other authority. Supplemental to that, this is their backyard. They are to keep out off the field that the certificated carriers enjoy under their broad grants. Now you must bear in mind that under the certification granted to the supplemental carriers, they do not have to meet the public convenience and necessity and the fitness requirements that the certificated carriers do because they do not purport to maintain regular service or have that equipment. But the charter field under the concept in air transportation of charter is wide open to their exploitation and in fact I think they have been indicated in their briefs, they're not doing too badly at it because they even -- haven't even gotten started on this inclusive tour aspect --
Abe Fortas: Mr. Neaher --
Edward R. Neaher: -- because they say this litigation has in effect hampered that.
Abe Fortas: Mr. Neaher I'd like to make sure that by an impression I got yesterday in you argument is what you meant to convey. As I understand your argument yesterday, you're making a distinction between all inclusive tours all expense tours all inclusive tours on a charter basis as you conceive it. And all expense tours on a non-charter basis let me say roughly that is to say a basis which is open to the charge that it permits point to point or individually ticketed service. Is that right?
Edward R. Neaher: Well I think --
Abe Fortas: Could you answer that as briefly as you can because I have another question.
Edward R. Neaher: I should try. Our reflection I think some clarification maybe necessary because I believe I interpreted Your Honor's question yesterday to refer to the background of charter trips as it appears in the 1962 amendment with relation to the situation before that amendment. What was the board's power or jurisdiction --
Abe Fortas: Well, we're going to get lost here.
Edward R. Neaher: Yes.
Abe Fortas: I beg you pardon for saying that.
Edward R. Neaher: Yes.
Abe Fortas: Because then I'll have to ask you without your answering that question my ultimate question. I find nothing and I looked again after the opinion of the Court of Appeals and I see nothing in the Court of Appeals opinion which would permit the board under this statutory authority to authorize the supplemental carriers to engage in the business of selling or offering charter tours as you defined them on an all inclusive all expense basis. As I look at the Court of Appeals opinion it will prohibit the board from offering all expense tours whether on a charter basis or on any basis. Now I got the impression yesterday that you do not read the Court of Appeals opinion that way and I would appreciate your telling me why and if possible pointing to the language in the Court of Appeals opinion.
Edward R. Neaher: We do not read at that way Your Honor because we were pointing out yesterday that what the Second Circuit was saying the board did not have power to do was to permit the selling of individual tickets to the general public in direct competition with the regularly scheduled airlines regardless of whether such selling is done through the medium of a travel agent who has first chartered the plane. In other words --
Abe Fortas: Now where will I find that?
Edward R. Neaher: That in the reported -- its page 779 of the reported opinion and I'll try to give you the record page number just a moment. I wish to make clear in response to you question Mr. Justice Fortas that the narrow issue before the Court of Appeals below was precisely the question here. As to whether these designated “inclusive tours” were or were not individually ticketed service which we contended may violated this separation between individual ticketing and charter embodying it.
Abe Fortas: Why for example I read the 1142 (a) of the record, Court of Appeals opinion. “If as we hold Congress did not give the board power to authorize inclusive tours it is immaterial whether as the board contends or proposed regulations will be effective in curving abuses of the inclusive tours certificates.” And summing on that same effect appears elsewhere in this. Where is the passage to which you refer?
Edward R. Neaher: Passage to which I refer is at the bottom of page 1135 (a), the last -- beginning at the last sentence. To permit the selling of individual tickets to the general public and I believe Mr. Justice that that is the key to the answer to your question that the Second Circuit was focusing on and inclusive tours as an individually ticketed arrangement. It was not attempting to proscribe all expense for package tour travel if that were -- happened to be a done on a charter basis that is to say if the ski club mentioned here yesterday as a membership organization --
Abe Fortas: By me only I my --
Edward R. Neaher: Well --
Abe Fortas: -- I think my brother hadn't concurred.
Edward R. Neaher: Well I think it -- alright but the point of it is that when the Ski Club decides it wants to go on some kind of a package tour to Rome. It may freely get in touch with a travel agent indeed to enter into it not for the travel agent to enter to the charter about for the Ski Club to enter into the charter with the supplemental. But it certainly may use the services of the travel agent to work out the arrangements in Rome and sub what. The Second Circuit was not attempting to prohibit that the opinion is devoted entirely to what been talking about here. The individual ticketing aspects of this sprout this, this graft upon charter, which is embodied in this new design of the board that's what we're complaining about.
Byron R. White: But if they went too far, you wouldn't have mind to say we're pushed back?
Edward R. Neaher: If they went too far in what respect?
Byron R. White: Assume someone reads the opinion as actually dealing with as proscribing, it really wouldn't make any difference to you would it if they were correct in that aspect?
Edward R. Neaher: Well were not asking --
Byron R. White: I mean if you say they did not do it why you don't mind if we reverse on something they didn't do.
Edward R. Neaher: Well I do buy if you reverse them I'll start from that angle.
Speaker: (Inaudible)
Edward R. Neaher: Yes I think so Mr. Justice.
Potter Stewart: Is it your understanding that any of the parties to this litigation have any difficulty with the meaning of the Court of Appeals decision?
Edward R. Neaher: It was not my understanding, no sir. I thought that everybody was quite clear that a narrow issue was the individually ticketed aspect of the so called inclusive tours.
Byron R. White: Alright.
Edward R. Neaher: And as I pointed out what we really object to for example again to my specific illustration of the advertising --
Byron R. White: But in any case, you talk about -- you don't argue that they -- that the Court of Appeals would've been right to had, for some record, through the charter --
Edward R. Neaher: Oh no, no sir absolutely Mr. Justice White. We would not be able to uphold that position at all. We say this opinion is concerned solely with the inclusive tour and that's the individual ticketing aspect of it. Now essentially the board here in our view when it urges that its administrative interpretation of this statute is entitled to respect a general principle with which we would not disagree, is in this case however asking this Court to revise what we say was a policy decision made by Congress. That the board's argument that it was left free by this House committee statement report that we don't define charter because the board is to have to continue with its existing authority to define we what to leave it flexible and so forth. Was not a license to the board was not intended to get a free reign to define charter trips anyway at pleased. If you read that particular section of the House report, you will see that the statement in question is they; they are free to define charter, the authority is left with them subject to the limitations of this Bill. And the Bill on its face shows the broad limitation that the supplemental carriers are to be excluded from individual ticketing services, because the Bill takes provision for those and only two limited aspects. It gave him the two year face out of their former individual ticketing while they transferred to all charter operations. And then without regard to supplemental air transportation it adopted 417 and said in those cases in the future where the public convenient shows that that there's a deficiency of air to air service between two points in the US or between two points that are in certified carriers then they can come in and the board can give them temporary operating special authority for a maximum of 90 days. These inclusive tours run for five years its, its really individual ticketing on a permanent basis. Contrary to what Congress intended and we say that a board interpretation can not be reasonably if it conflicts with a plainly expressed intent of Congress, even if you have to go to what was said by the managers of the Bill to find that intent. We think that the court below was right when it said that it is foolish for us not to look at what the managers of the Bill said on the floor as to what had been done in the Conference Committee. And that would be foolish to disregard senators who sat with Senator Mulroney and said “We agree with what was done here because we don't think the board should have this power.” And the policy decision whether it be wise or not was that the past history of this -- of the board's inability to cope with the various methods by which the supplemental carriers invaded individual ticketing justified a congressional decision to make the clean break by statute. And give the board power to do what it did only within the statutory confines.
Hugo L. Black: What do you mean by saying some of the tour run five years?
Edward R. Neaher: Because the certificates are for five year -- and for five years the certificates granted here with that inclusive tour.
Hugo L. Black: Certificate to whom?
Edward R. Neaher: To the supplementals.
Hugo L. Black: To the supplemental carrier?
Edward R. Neaher: To the supplemental carrier.
Hugo L. Black: Which authorize him to do what?
Edward R. Neaher: Inclusive tours and evolving individually ticketed services for the next five years. And when I say the next starting with the dates when they were issued it's a five year period. Whereas under the statute any individual ticketing authority of the special circumstances that I mention can only run for 90 days. So I say on the face of the statute you have this congressional intent that charter is one thing individual ticketing is another and they are precluded from that field. And this inclusive tour with the individual ticketing arrangement is invasion of what Congress said they couldn't invade. Thank you.
Earl Warren: Mr. Wozencraft before you get into your argument, would you mind commenting on that portion of the conference report that Mr. Neaher just read to us a little while ago?
Frank M. Wozencraft: I'll be delighted to Mr. Chief Justice. I think it's very clear that what the Conference Committee report does is adopt the provisions of the House Bill. Adopt the provision of the House amendments this is on page 200 (b) Mr. Justice of this portion that you're looking at.
Earl Warren: That's specific plan which he read from 189 (b) could you read that again.
Frank M. Wozencraft: Starting on page 199 (b) he said “Under the House amendment the term supplemental air transportation did not include individually ticketed and way Bill services. Therefore supplemental carriers could not engage in such service on a permanent basis and then in the Senate amendments such terms didn't include individually ticketing services and therefore such carriers could have engaged in such services on a permanent basis.” I think there several --
Earl Warren: No but didn't the call little file then --
Frank M. Wozencraft: Then, then the --
Earl Warren: -- so we adopted the House --
Frank M. Wozencraft: -- then the substance that you agreed to in conference adopts the provisions of the House amendment with respect to the prohibition of individually ticketed and way Bill services on a permanent basis.
Earl Warren: Yes.
Frank M. Wozencraft: Now in the Senate Bill, Mr. Chief Justice there was a provision which would have authorized the board to grant individual ticketing authority to supplemental airlines under such conditions that is it considered reasonable and adequate protection to the trunk line carriers. Now that -- we're not really talking about that here.
Potter Stewart: That was quite a part from a charter.
Frank M. Wozencraft: Quite a part from a charter Mr. Justice and as I mentioned yesterday I think that respondent miss conceives the issue here when they keep arguing about whether individually ticketed services can be chartered. Here we have a charter there is no doubt whatever that there is a charter. It's between the supplemental airlines and the tour operator. The great distinction that responded would have you withdraw is between a charter to a tour operator and a charter to a group.
Abe Fortas: Well the board's order expressly says that doesn't it that this does not mean that the supplemental carriers can engage in individually ticketed service?
Frank M. Wozencraft: Absolutely correct as early as 1961 as I mention yesterday on page 646 (a) of a record. The board in considering the issues in this case rejected the idea of the supplemental, that they should be able to sell tours themselves but said “As long as there's a charter to a travel agent it's alright because that's a charter.”
Abe Fortas: Well it's at least arguable I suppose.the difference between the parties here between you and your colleagues on one side Mr. Neaher on the other is one of administration that is to say it's entirely conceivable of course a charter authority could be used as a subterfuge. And if it were used as a subterfuge in reality to provide individually ticketed services that would conflict with the boards order as I read it.
Frank M. Wozencraft: I agree with that completely Mr. Justice except I'm afraid respondent doesn't regard the issue as solely one of administration and I'm afraid we can't read the Second Circuit opinion as leaving it to be one of administration. Now, I think the Court of Appeals of the District of Columbia in its interpretation of the same history did leave it to be a question of sound interpretation by the board and that is what we think the issue ought to be and when the statute --
Abe Fortas: What do you think the Second Circuit held in --
Frank M. Wozencraft: I think the --
Abe Fortas: -- with respect to this matter at hours discussing with Mr. Neaher?
Abe Fortas: Well I think the Second Circuit probably never reached the question of actual group tour itself. It just said that on inclusive tour charters that they felt constrain by the statements on the floor on the day of the vote to keep the board from having the authority to issue this kind of inclusive tour charter under even the most carefully hedged conditions. It was an absolutely ban.
Potter Stewart: But they were talking Mr. Wozencraft they were -- the issue before them was a charter by a travel agent.
Frank M. Wozencraft: Yes sir.
Potter Stewart: Who then sold tickets to the general public and that's all they were deciding you agree to that.
Frank M. Wozencraft: Yes sir and, and who sold at tickets not as a subterfuge, but under very careful regulations by the board that keep it --
Potter Stewart: Requiring at least a 110% of the point to point --
Frank M. Wozencraft: Yes sir.
Potter Stewart: -- and at least three stops and all the rest of it we know that.
Frank M. Wozencraft: That's right.
Potter Stewart: But that was the only issue.
Frank M. Wozencraft: Yes.
Potter Stewart: Yes.
Frank M. Wozencraft: So I don't think you need to reach this other area now.
Potter Stewart: You know you don't disagree in other words with your brother as to what it was that the Court of Appeals decided.
Frank M. Wozencraft: That's correct Mr. Justice.
Potter Stewart: I thought so.
Frank M. Wozencraft: Now I do believe though that we have -- the question is whether we have the difficulty with the second circuit decision. Obviously we have difficulty. Not only with its result but also with its reason because the reach of its reasoning goes indefinitely beyond the facts before it. In the very brief time I have remaining I'd like if I may to concentrate on two points. First the zone of monopoly protection which the scheduled carriers are entitled to receive and second the precarious consequences of giving controlling weight to floor statements especially when their inconsistent with committee reports. Now obviously the scheduled airlines are protected from competition in the field of regularly schedules service. But respondent's counsel has made it clear that the heart of this case is that he wants you to keep the supplemental carriers out of the schedule carrier's field, his private preserve now he thinks. And the real question is whether this monopoly protection should be extended to include the field of package tours unless there happens to be a pre-existing group involved and that's the issue.
Byron R. White: -- question, what Congress decided to do about that constitution?
Frank M. Wozencraft: Yes sir and that as I mention as the second point
Byron R. White: (inaudible)
Frank M. Wozencraft: Yes sir, well when you -- Congress was doing so and when you interpreted what Congress did the necessary consequence of this Court's decision is that it will define the perimeters of this zone.
Byron R. White: (inaudible)
Frank M. Wozencraft: Absolutely Mr. Justice and I will come to that in a moment. Respondents admit that the supplemental can charter planes to such massive and bona fide groups as the ELKS, or the Rotary or the Federal Bar Association. It may insist though that a different rule ought to apply when the groups organize by tour operator and its affinity comes not from membership in a general group but interest in the same itinerary and activities, the group travel experience. Now the charter definition that the compromise that the Congress reached was certainly to leave chartering to the supplementals and to leave to the to the schedule carrier individually ticketed services. But we submit that this is a charter and that a basic part of that compromise was that the Congress left to the board the definition of charter. And then in House committee report, which I think must be read into the conference committee report. There is a clear statement on page 42 (b) of the record that the -- they should -- the definition should not be frozen and that the board should have authority to define the term subject to the limitations contained in the reported Bill. There is no limitation in the reported Bill. There is no limitation in either the House or the Senate report which even comes close to refusing the board the authority to grant this kind of charter.
Byron R. White: Well perhaps too, you say that the supplementary carrier itself would give up the --
Frank M. Wozencraft: No sir because that would not be a charter.
Byron R. White: The supplemental carrier may not sell --
Frank M. Wozencraft: Individually ticketed plans themselves because they're not charters. Now they can sell the groups, and groups can have the plan have, have the tours. But they --
Byron R. White: -- previous organizer?
Frank M. Wozencraft: I beg your pardon? Previous -- yes sir that's right and that's all.
Byron R. White: But they can if a travel agents comes along he can organize a route and charter points.
Frank M. Wozencraft: Yes sir exactly.
Hugo L. Black: For traveling purposes.
Frank M. Wozencraft: For the purposes of a pleasure tour for all an inclusive tour or at least a tour which includes hotel and ground transportation. Now in view of this little light I see here, I'm going to turn to my second point quickly if I may.
Earl Warren: Yes you better.
Frank M. Wozencraft: When the Senate receded in the conference committee it did not recede from both the Senate and the House Bill. But from the Senate Bill to the House Bill to receive from an insistence that inclusive tour charters be treated as charters as in the Senate Bill does not mean to recede from permitting the CAB to treat bona fide tourist as charters under careful regulation which the House Bill did, and until the very day of its passage by the Senate and the House. There was no question at the Bill adopted by the Congress committee. Congress committee would clearly have supported the board's flexible authority to grant this kind of authority to the supplementals. Now for statement on the day of a vote has an eminent -- has an inherent weakness no matter how important the congressman who makes it. It simply has not been through the sifting and testing process of language in a committee report. It's only available to those congressmen who happen to be on the floor in the chamber at the time and happen to be listening. When there is a committee report then you can have it distributed and the congressman at least have a shot at looking at it their constituents can see it and maybe advised concerning them. But it seems to me that --
Byron R. White: -- what the congressman being reported distributed --
Frank M. Wozencraft: Well sir if was distributed the day before I don't know when it meant because the record doesn't show that but the report was issued on June 28 and --
Byron R. White: When was the --
Frank M. Wozencraft: The very next day sir. And I submit that that report at least was available to these people.
Byron R. White: -- report was dated did it?
Frank M. Wozencraft: Yes sir it was dated the day before. Now perhaps the conference report should have been out sooner but at least they had seen the House committee report Mr. Justice, long before that. They'd seen the House Bill and they knew that the conference committee was adopting the House Bill. And it seems to me that this gave them a warning where is there is no way to CAB or the supplementals or the travel agents or the congressmen who might have support them, would have the slightest idea that this kind of statement was going to be made on the floor five minutes before a vote which could be made in the House only after a call for a forum and was made in the Senate with no roll call or anything else. And we believe frankly that this is a dangerous principle of statutory interpretation. There maybe room for giving some weight to floor statements when the committee reports are ambiguous, where the Bill is ambiguous, where the statement are tested by real debate. In this case there is no ambiguity in the Bill or in the reports. Clearly, there was no debate. The hard realities of the legislative process should keep this Court from establishing any doctrine of statutory interpretation that permits floor statements under these circumstances even by committee chairman to alter or in graft additional provision onto an already clear Bill
Earl Warren: Well I think we'll have to take the rest of your argument from your previous argument of the Court.
Frank M. Wozencraft: Alright thank you sir.